Case: 16-20183      Document: 00514046940         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-20183                               FILED
                                  Summary Calendar                         June 23, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
WILLIS FLOYD WILEY,

                                                 Plaintiff-Appellant

v.

AMERICAN ZURICH INSURANCE COMPANY,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3241


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Willis Floyd Wiley filed a pro se civil rights complaint against the
American Zurich Insurance Company (Zurich) alleging that Zurich violated his
rights under the Fourteenth Amendment by failing to pay workers
compensation death benefits for the death of his father. Zurich filed a motion
to dismiss under Federal Rule of Civil Procedure 12(b)(6). The district court
ordered that the suit be dismissed because litigation of the alleged violation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20183    Document: 00514046940      Page: 2    Date Filed: 06/23/2017


                                  No. 16-20183

Wiley’s rights under the Fourteenth Amendment by Zurich was barred by the
doctrine of res judicata. Wiley appealed.
      “Claim preclusion, or res judicata, bars the litigation of claims that either
have been litigated or should have been raised in an earlier suit.” Test Masters
Educational Services, Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). “The res
judicata effect of a prior judgment is a question of law that this court reviews
de novo.” Id. Wiley has not shown that the district court’s order in his first
case was not a final order on the merits of the federal claim he sought to raise
in the suit now on appeal.       See 28 U.S.C. § 1367(c)(3); United States v.
Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994).
      AFFIRMED.




                                        2